The Chancellor.
Each partner has an equal right in this case to the possession and control of the partnership effects and business, and if they cannot agree among themselves, it is a matter of course to appoint a receiver, upon a bill filed to close the partnership concerns, on the application of either party. If a receiver is appointed, he must proceed and sell the establishment without delay; and in the mean time the business must be carried on by him, as usual, so that the good will thereof may be secured to the purchaser, and the full value of the establishment realized by the partners, on such sale. But the court will not take upon itself the responsibility of continuing the publication of a political paper, by a .receiver, any longer than is absolutely necessary to prevent a sacrifice of the property. Until a sale can be effected, the defendants may continue to superintend the editorial department of the paper, as they have heretofore done; but the paper must be published under the direction of the receiver, who will be personally responsible for any publication therein which is improper.
There must be a reference to a master to appoint a receiver, without delay.